UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                       ____________________

                           No. 99-50282
                         Summary Calendar
                       ____________________

                         PATRICIA WHITT,

                                               Plaintiff-Appellant,
                              versus

                 KENNETH S. APFEL, COMMISSIONER
                       OF SOCIAL SECURITY,

                                               Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                for the Western District of Texas
                         (SA-97-CV-1180)
_________________________________________________________________

                         January 4, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Patricia Whitt appeals the district court’s judgment affirming

the denial of her application for supplemental security income.

Whitt contends that the determination of the Administrative Law

Judge (ALJ) regarding her disability status was not supported by

substantial evidence. Specifically, she asserts that the ALJ erred

in disregarding her subjective complaints of severe pain, and in

failing to recognize and include her somatoform disorder in the

residual-functional-capacity assessment.


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                              - 1 -
     Based    on   our   review   of    the    record,   the   ALJ’s   decisions

regarding    Whitt’s     residual      functional    capacity,    her    alleged

somatoform disorder, and her disability status were supported by

substantial evidence. See Leggett v. Chater, 67 F.3d 558, 564 (5th

Cir. 1995).

     Whitt also contends that the ALJ failed to fully develop the

record as to the alleged existence of her somatoform disorder, but

she fails to specify what evidence was not included in the record.

This claim lacks merit.

                                                                   AFFIRMED




                                       - 2 -